NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0231n.06
                            Filed: March 28, 2007

                                            No. 06-5452

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


VIVIAN L. WILLIAMS,                                       )        ON APPEAL FROM THE
                                                          )        UNITED STATES DISTRICT
        Plaintiff-Appellant,                              )        COURT FOR THE MIDDLE
                                                          )        DISTRICT OF TENNESSEE
v.                                                        )
                                                          )
COMMISSIONER OF SOCIAL SECURITY,                          )        MEMORANDUM OPINION
c/o Jo Anne B. Barnhart, Commissioner of the              )
Social Security Administration                            )
                                                          )
        Defendant-Appellee.



        BEFORE:        NORRIS, GILMAN, and McKEAGUE, Circuit Judges.

        PER CURIAM. Plaintiff-appellant Vivian L. Williams, being now 58 years of age, applied

in 1999 for disability and supplemental security income benefits based on impairments resulting

from, among other conditions, mental retardation and a May 1998 heart attack. The Commissioner

of Social Security concluded that, despite her severe impairments, Ms. Williams was not disabled

because she retained the ability to perform a significant range of light work. On petition for review,

the district court, in a judgment issued on January 20, 2006, upheld the Commissioner’s decision,

finding it to be supported by substantial evidence.   On appeal, Ms. Williams insists the

Commissioner’s decision must be reversed because it is contrary to the evidence and marked by clear

legal error.
No. 06-5452
Williams v. Barnhart

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in upholding the Commissioner’s decision. Because we conclude that the reasoning which

supports award of judgment to the Commissioner has been comprehensively and correctly articulated

by the district court, issuance of a detailed written opinion by this court would be duplicative and

serve no useful purpose. One claim only merits particular mention.

       The district court recognized that the Administrative Law Judge (“ALJ”), whose analysis of

the evidence the Commissioner adopted, cited the wrong standard in the body of his decision, i.e.,

the wrong subsection in the Listing of Impairments, 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05.

The district court carefully considered this error and concluded that the mistaken reference to §

12.05D, instead of § 12.05C, did not in any way undermine the substance of the analysis or the

conclusions reached by the ALJ. Appellant contends the district court’s attempt to legitimize the

ALJ’s error is an illegitimate post hoc rationalization, contrary to the rule of S.E.C. v. Chenery, 332
U.S. 194, 196 (1947), that a reviewing court, in assessing the decision of an administrative agency,

must judge its propriety solely by the grounds invoked by the agency.

       Consistent with Chenery, the district court evaluated the actual grounds invoked by the ALJ

and found them to be supported by substantial evidence, despite the technically erroneous reference

included in the ALJ’s decision. The district court’s reasoning is also fully consistent with this

Circuit’s precedents. See Pasco v. Comm’r of Soc. Sec., 137 F. App’x 828, 847 (6th Cir. 2005)

(holding that if decision is supported by substantial evidence, any need to consider post hoc

rationalization objection is obviated); Berryhill v. Shalala, No. 92-5876, 1993 WL 361792, at *7 (6th

                                                 -2-
No. 06-5452
Williams v. Barnhart

Cir. Sept. 13, 1993) (unpublished) (holding that although an agency decision must be sustained, if

at all, on its own reasoning, this principle does not mechanically compel reversal when a mistake was

made that clearly had no bearing on the procedure used or the substance of the decision reached);

VanSingel v. Comm’r of Soc. Sec., 26 F. App’x 488, 490 (6th Cir. 2002) (same). Thus, the district

court’s judgment does not run afoul of the rule against post hoc rationalizations.

       Accordingly, we find no error in the district court’s conclusion that the Commissioner’s

decision is supported by substantial evidence. See Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

595 (6th Cir. 2005) (observing that the Commissioner’s factfinding, if supported by substantial

evidence, must be upheld even if there is substantial evidence that could support an opposite

conclusion). The judgment of the district court is, upon the reasoning employed in its opinion dated

January 20, 2006, hereby AFFIRMED.




                                                -3-